            Case 2:18-cr-00092-RAJ Document 48 Filed 10/12/18 Page 1 of 2




 1                                                                        The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
      UNITED STATES OF AMERICA,                           Case No. 2:18-cr-092-RAJ
10
                      Plaintiff,                          STIPULATED ORDER RE: MOTION FOR
11                                                        ORDER TO PREVENT SPOLIATION OF
             vs.                                          EVIDENCE
12
      BERNARD ROSS HANSEN and
13    DIANE RENEE ERDMANN,
14                    Defendants.
15

16
              Pursuant to the record in this case, including the Stipulation of the Parties dated October 9,
17
     2018, the Court hereby Orders the following:
18

19            1.     The Server Copies will be preserved. One copy shall be provided to the Government

20   and one copy to the Defense no later than five (5) days following entry of this Order.

21            2.     At such time as the Trustee determines, in his discretion, that he no longer needs access
22   to NWTM’s electronic records, he may terminate his contract with Green House Data for operation
23
     and maintenance of the Cloud Servers.
24
              3.     The 2009-2016 Physical Records will continue to be secured and stored by the
25
     Government through the pendency of this case, and the Defense will continue to have reasonable
26
                                                                                          K&L GATES LLP
     STIPULATED ORDER RE: MOTION FOR                                                   925 FOURTH AVENUE
                                                                                            SUITE 2900
     ORDER TO PREVENT SPOLIATION OF EVIDENCE                                     SEATTLE, WASHINGTON 98104-1158
     (Hansen and Erdmann, CR18-092RAJ) - 1                                          TELEPHONE: (206) 623-7580
     501870210 v2                                                                    FACSIMILE: (206) 623-7022
            Case 2:18-cr-00092-RAJ Document 48 Filed 10/12/18 Page 2 of 2



     access to those records. The parties agree that the Government may destroy or otherwise dispose of
 1
     any of these boxes of Physical Records at any time, upon agreement of the attorneys for the defendants,
 2

 3   and without further Court order. In the event the parties cannot agree as to whether particular records

 4   may be destroyed, the parties may file a motion with the Court to resolve any such disputes.
 5            4.    The Government and Defense shall be granted access to the Physical Servers to make
 6
     copies of any business records thereon. After October 31, 2018, unless additional time is requested for
 7
     good cause, the Trustee may, at his discretion, delete the data from the Physical Servers.
 8

 9            DATED this 12th day of October, 2018.

10

11
                                                          A
                                                          The Honorable Richard A. Jones
                                                          United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                         K&L GATES LLP
     STIPULATED ORDER RE: MOTION FOR                                                  925 FOURTH AVENUE
                                                                                           SUITE 2900
     ORDER TO PREVENT SPOLIATION OF EVIDENCE                                    SEATTLE, WASHINGTON 98104-1158
     (Hansen and Erdmann, CR18-092RAJ) - 2                                         TELEPHONE: (206) 623-7580
     501870210 v2                                                                   FACSIMILE: (206) 623-7022
